Citation Nr: 1544100	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-11 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of left medial occipital stroke with congruous right upper quadrantanopia and headaches.
 
2.  Entitlement to increased ratings for service-connected right shoulder strain, evaluated as noncompensable prior to May 7, 2013, and as 10 percent disabling thereafter.
 
3.  Entitlement to a compensable rating for service-connected adjustment disorder with anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from September 1994 to April 2006.  The Veteran also served in the Air Force Reserve both prior to and after her period of active duty. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the VA RO in Roanoke, Virginia. 

On her April 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  A July 2012 letter informed the Veteran that her hearing was scheduled in September 2012.  The Veteran, however, failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  The Veteran's representative also submitted a statement in September 2012 and did not ask for a new hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

These issues were remanded in January 2013 for further development. 

The Board notes that, in a December 2013 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected right shoulder recurrent strain to 10 percent, effective May 7, 2013.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

These issues were remanded by the Board in January 2013 in part to obtain additional service treatment records related to the Veteran's ongoing service in the Reserve, to include apparent periods of active duty for training or inactive duty for training in at least 2009 and 2010.  Upon remand, a request was made for any service treatment records from the period of April 2007 to the present.  An August 2013 response from the Records Management Center (RMC) indicated that no service treatment records could be located.

However, the Board notes that the Veteran's Virtual VA paperless claims file reflects that the Veteran served 359 training days during 2012, 101 training days in 2013, and 65 training days in 2014.  Therefore, it is clear from the record that the Veteran has had substantial ongoing service in the Reserve through at least 2014.  As such, the Board finds that further attempts should be made to locate these records, to include contacting the Veteran's Reserve unit.  If no records can be found after exhausting all available avenues, then a Formal Finding of Unavailability should be issued regarding these records. 

Further, the Board notes that the Veteran underwent a VA central nervous system and neuromuscular disease examination in May 2013 for her service-connected residuals of left medial occipital stroke with right superior quadrantanopia and headaches.  In the June 2015 Appellant's Post-Remand Brief, the representative requested that the vision condition related to the Veteran's stroke be evaluated as a separate disability.  She has quadrantanopia which is loss of vision in one quarter of the visual field.  While the Veteran's vision was discussed in the May 2013 VA examination, the Board notes that the Veteran was not specifically provided a VA eye examination.  She should be provided with such upon remand. 

Since almost two and a half years have passed since the prior examinations, and it is necessary to remand the appeal for the reasons discussed above, the Board will also take this opportunity to provide the Veteran current examinations, especially since there are no outpatient records to assist in rating her disabilities properly. 

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake appropriate development to obtain any outstanding Reserve service treatment records from April 2006 to the present.  All available avenues to obtain these records should be exhausted, to include contacting the Veteran's Reserve unit.  

The claims file should document all efforts made to obtain these records.  If the records do not exist or cannot be located, the RO should issue a formal finding of the unavailability of these records and associate such with the claims file.  Further, the Veteran notified of the unavailability of these records in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA eye examination to ascertain the current severity and manifestations of her service-connected right quadrantanopia.  

3. Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of her service-connected adjustment disorder with anxiety.

4. Schedule the Veteran for VA examinations to ascertain the current severity and manifestations of her service-connected stroke residuals, to include headaches.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case (SSOC) should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




